DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Specification
The disclosure is objected to because of the following informalities:  In the second line of paragraph [009] (line 28 on page 2), “boolean” should be “Boolean”.  There should be a period at the end of paragraph [009] (line 30 of page 2).  In the fourteenth and fifteenth lines of paragraph [0014] (lines 23 and 24 of page 4), “ a transmission media” should be either “a transmission medium” (singular), or “transmission media” (plural).  If Applicant chooses “a transmission medium”, then in the fifteenth and sixteenth lines of paragraph [0014], “wireless transmission media” should be amended to read “a wireless transmission medium”.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  In the fourth line of claim 2, “their order” poses a problem, seeming to imply that the multiple participants have one order, and should therefore be “their orders” or “the orders”.  Later in the fourth line, “the group contact list module” should be “the group contact module”, for the sake of consistency with claim 1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In the first and second lines of claim 3, “wherein the order module further comprises including a tip” poeses a problem, because a module as such (defined by paragraph [009] of the instant specification) would not appear to comprise an action, such as including a tip.  It would be better to write “wherein the order module is further configured to include a tip”.  Appropriate correction is required.  
Claim 4 is objected to because of the following informalities:  In the third line, “their own order” would be better as “said participant’s own order”, or with similar language, to avoid any ambiguity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In the second line, the claim would be clearer with a comma after “accounts” and another comma after “earned”.  Appropriate correction is required.
Claims 7, 8, 9, 10, 11, 12, and 13 are objected to because of the following informalities:  In the first lines of each of claims 7 through 13, “the product is” should be “the products are”, both to be compatible with the multiple kinds of products recited in most of the dependent claims, and with claim 1, which has “products”, but not “a product”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In the eighth line of claim 14, “and pay the vendor” should be “and paying the vendor”, for the sake of syntax.  Appropriate correction is required.
Claims 15-20 are objected to because of the following informalities:  In the eleventh line of claim 15, “and pay the vendor” should be “and paying the vendor”, for the sake of syntax.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprising communicating with the order module” poses a problem, since the computer program product presumably does not, and cannot, communicate with the order module, which, based on the language of claim 15, appears not to be actual code on the storage medium.  It would be better to recite that the operations of the computer program product further comprise communicating with the order module, etc.  In the fourth line of claim 16, “their order” poses a problem, seeming to imply that the multiple participants have one order, and should therefore be “their orders” or “the orders”.  Also in the fourth line, “the group contact list module” should be “the group contact module”, for the sake of consistency with claim 15.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprising a tip module in communication with the order module” poses problems.  The language cannot be literally true, unless the tip module consists of code on the storage medium, which seems unlikely, given that from claim 15, the group contact module, payments module, order module, and delivery module appear not to be such code.  The operations of the computer program product could comprise using a tip module, or doing something else with a tip module.  Appropriate correction is required.  
Claim 18 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprises a cash out module in communication with the delivery module” poses problems.  First, “comprises” was probably intended to be “comprising”, as in claims 16, 17, 19, and 20.  Secondly, it would be hard for the language to be literally true, unless the tip module consists of code on the storage medium, which seems unlikely, given that from claim 15, the group contact module, payments module, order module, and delivery module appear not to be such code.  The operations of the computer program product could comprise using a cash out module configured to override the payments module, etc.  Appropriate correction is required. 
Claim 19 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprising an accounting of a credit account of each of the participants” poses problems.  It would be hard for the language to be literally true, as the computer program product presumably does not comprise an accounting, although the operations of the computer program product could comprise accounting.  In the third line, the claim would be clearer with a comma after “accounts” and another comma after “earned”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the group order and the individual order” in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 2 depends, provides antecedent basis for group orders and individual orders, but not for one specific group order and one individual order.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the group order and the individual order” in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15, from which claim 16 depends, provides antecedent basis for group orders and individual orders, but not for one specific group order and one individual order. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “The system for product delivery of claim 1, further comprising selecting an application to run the system from a cell phone, a computer and another personal digital device including a watch and an embedded processor.”  This poses a problem because a system as such cannot comprise an action such as selecting.  A system may be configured to perform such an action.  It is also not clear whether the system is configured to selecting an application to run the system from all of a cell phone, a computer and another personal digital device, or from one of them.  It is further unclear whether “another personal digital device” may include a watch and may include an embedded processor, or whether it must include both a watch and an embedded processor.  It is yet further unclear whether “selecting an application to run the system from a cell phone, a computer and another personal digital device” means that the application is for the purpose of one of (a) running the system from a cell phone, (b) running the system from a computer, and (c) running the system from another personal digital device; or whether the application is for the purpose of running the system, and the application can be selected, perhaps for downloading, from one of a cell phone, a computer, and another personal digital device.  For purposes of examination, claim 6 is interpreted as meaning that the system is configured to perform the operation of selecting an application; that the application is for the purpose of running the system, or part of the system, from at least one of a cell phone, a computer and another personal digital device, although not necessarily all of them; and that the another personal digital device may be or include a watch, and may be or include an embedded processor, without either a watch or an embedded processor being required.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear whether the products in claim 10 must be both medication and medical supplies, or whether it is sufficient for the products to include at least one of medicine and medical supplies.  For examination purposes, claim 10 is interpreted as meaning that the products must include both medication and medical supplies.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 can be interpreted as meaning that the products are building maintenance supplies, and all that follows is merely exemplary; claim 11 can be interpreted as meaning that the products are building maintenance supplies, and that the building maintenance supplies include at least one of heating and air conditioning filters, tissue, hand soap, window washing fluid, and landscaping supplies; or claim 11 can be interpreted as meaning that the products are building maintenance supplies, and that the building maintenance supplies include all of heating and air conditioning filters, tissue, hand soap, window washing fluid, and landscaping supplies.  For examination purposes, claim 11 is interpreted as meaning that the products are building maintenance supplies, and that the building maintenance supplies include at least one of heating and air conditioning filters, tissue, hand soap, window washing fluid, and landscaping supplies.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 can be interpreted as meaning that the products are personal use materials, and that all that follows is merely exemplary; claim 12 can be interpreted as meaning that the products are personal use materials, and that the personal use materials include at least one of printed material, toys, electronics, and entertainment materials; or claim 12 can be interpreted as meaning that the products are personal use materials, and that the personal use materials include all of printed material, toys, electronic, and entertainment materials.  For examination purposes, claim 12 is interpreted as meaning that the products are personal use materials, and that the personal use materials include at least one of printed material, toys, electronics, and entertainment materials.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 can be interpreted as meaning that the products are home improvement and remodeling materials, or that the products are at least one of home improvement and remodeling materials.  Claim 13 can then be interpreted as meaning that the materials include lumber, hardware, and tools; or that the materials include at least one of lumber, hardware, and tools.  For examination purposes, claim 13 is interpreted as meaning that the products are at least one of home improvement and remodeling materials (since one cannot draw a sharp distinction between the two); and that the materials include at least one of lumber, hardware, and tools. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter as set forth in detail as follows:  Claim 1 recites a system comprising a series of “modules”, with nothing else; paragraph [009] of the instant specification states:
[009]	Throughout the present disclosure the word ‘module’ refers to electrical circuits, register components, boolean logic and stored program products which transform a predetermined input into a prescribed output as respectively described herein 
Moreover, paragraph [0014] recites, “The term ‘system’ as used herein refers to code or logic implanted in hardware logic … or a computer readable medium”, with no statement that the system comprises hardware or a non-transitory computer readable medium, and then recites, “In such cases, the system in which the code is implemented may comprise a transmission media, such as a network transmission line, wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.”   
Hence, the modules of claim 1 could be pure Boolean logic, and/or stored program products (not the physical storage means), or could be signals propagating through space, which are not a process, machine, article of manufacture, or composition of matter, and therefore non-statutory.  Claims 2 through 13, which depend from claim 1, do not recite anything to place themselves within a statutory category. 
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter as set forth in detail as follows:  Claim 15 recites “a computer program product comprising a computer readable storage medium having computer usable instruction codes executable to perform operations”.  However, claim 15 does not recite that the computer readable storage medium is non-transitory.  Paragraph [0014] of the instant specification recites, “In such cases, the system in which the code is implemented may comprise a transmission media, such as a network transmission line, wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.”  Therefore, claims 15-20can read on wireless transmission media, signals propagating through space, radio waves, infrared signals, etc., which are not a process, machine, article of manufacture, or composition of matter, and therefore non-statutory.  Claims 16, 17, 18, 19, and 20, which depend from claim 15, which depend from claim 1, do not recite anything to place themselves unambiguously within a statutory category. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method for product delivery, and a corresponding system and computer program product. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as further set forth below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 14 recites a method for product delivery, and therefore falls within the statutory category of process (Mayo test, Step 1).  Claims 1-13 recite a “system” which is not necessarily an actual machine, do not fall into any other statutory category, and are therefore rejected under Step 1 of the Mayo test, as set forth above.  Claims 15-20 recite a “computer program product” which is not necessarily a manufacture, do not fall into any other statutory category, and are therefore rejected under Step 1 of the Mayo test, as set forth above.  However, for purposes of examination, claims 1-13 and 15-20 will be treated as if they passed Step 1 of the Mayo test, and analyzed under the remainder of the Mayo test.  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method for product delivery, and a corresponding system and computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  Several of the dependent claims are non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as taking input from participants for determining orders of products, receiving payments via a credit account of each of the participants, selecting a vendor for computing a total cost for each order and paying the vendor, and delivering the products, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 14 recites a method for product delivery, the method comprising: taking input from participants for determining orders comprising group orders and individual orders of products via a group contact module; receiving payments via a credit account of each of the participants based on input from the group contact module regarding prices of the products ordered via a payments module; selecting a vendor for computing a total cost for each order plus taxes via an order module and [paying] the vendor for the order via the payments module; and delivering the products via a delivery module configured to take input from the participants to select a delivery or pickup for each respective order from the group contact module.  This is directed merely to an abstract idea in commercial interactions, except for the use of the group contact module, payments module, order module, and delivery module.  Paragraph [009] of the instant specification recites, “Throughout the present disclosure the word ‘module’ refers to electrical circuits, register components, boolean logic and stored program products which transform a predetermined input into a prescribed output as respectively described herein”.  Boolean logic as such is not technological.  Official notice is taken that stored program products (aka software, computer instructions, etc.), electrical circuits (including, although not limited to, circuits on microchips) and/or register components have long been well-understood, routine and conventional.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, even reading in possible limitations not explicitly present, such as transmitting information from one computer device having a delivery module to the computer of a vendor, or transmitting messages among the computer devices of multiple participants using the group contact module, these could be implemented using only well-understood, routine, and conventional functions and technology.  The limitations of claim 13, whether considered separately or in combination with each other, do not raise the claimed method to significantly more than an abstract idea (Mayo analysis according to the 2019 Patent Eligibility Guidance, Step 2B).
Claim 1 recites a system parallel to method claim 14, and therefore, even if the “system” fell unambiguously within a statutory category, the parallel limitations of claim 1, do not raise the claimed method to significantly more than an abstract idea (Mayo analysis according to the 2019 Patent Eligibility Guidance, Step 2B).
Claim 2, which depends from claim 1, recites that the system further comprises a time limit module configured to communicate with the order module to auto place the group [orders] and the individual [orders] upon an expiry of a predetermined time for the participants to get their [orders] into the group {contact module].  Automatically placing orders upon expiry of a predetermined time is only trivially technological, and modules, as set forth above with respect to claim 1, require only well-understood, routine, and conventional technology.  The limitation of claim 2, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.
Claim 3, which depends from claim 1, is interpreted for examination purposes as reciting that the order module is further configured to include a tip for a delivery participant from the group contact module.  Including a tip is not in itself technological.  The limitation of claim 3, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.  
Claim 4, which depends from claim 1, recites that the delivery module further comprises a cash out module configured to override the payments module in the event a participant picks up their own order.  Adjusting a payment in the event of a participant picking up their own order, instead of paying for delivery, is not in itself technological.  The limitation of claim 4, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.   
Claim 5, which depends from claim 1, recites that the credit account of each of the participants includes cash transfers, credit card accounts, and credits earned, including tips from previous transactions of the product delivery system.  This need not be technological.  The limitation of claim 5, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea. 
Claim 6, which depends from claim 1, is interpreted for examination purposes as meaning that the as meaning that system is configured to perform the operation of selecting an application; that the application is for the purpose of running the system, or part of the system, from at least one of a cell phone, a computer and another personal digital device, although not necessarily all of them; and that the another personal digital device may be or include a watch, and may be or include an embedded processor, without either a watch or an embedded processor being required.  A human being can select an application, and configuring a system to do so, perhaps based on particular criteria, is not significantly technological.  Official notice is taken that computers, cell phone, and/or personal digital devices have long been well-understood, routine, and conventional.  Therefore, using one of the listed types of device to run a “system” of modules is only trivially technological.  The limitations of claim 6, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the system to significantly more than an abstract idea.    
Claim 7, which depends from claim 1, recites that [the products are] groceries and toiletries ordered from a supermarket grocer.  Having the products be as recited is not in itself technological (groceries may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 7, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.    
Claim 8, which depends from claim 1, recites that [the products are] restaurant food made to order.  Having the products be as recited is not in itself technological (restaurant foods may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 8, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.   
Claim 9, which depends from claim 1, recites that [the products are] clothing and apparel.  Having the products be as recited is not in itself technological (clothing and apparel may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 9, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.
Claim 10, which depends from claim 1, recites that [the products are] medication and medical supplies.  Having the products be as recited is not in itself technological (medical supplies may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 10, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea. 
Claim 11, which depends from claim 1, recites that [the products are] building maintenance supplies including heating and air conditioning filters, tissue, hand soap, window washing fluid and landscaping supplies.  Having the products be as recited is not in itself technological (building maintenance supplies may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 11, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea. 
Claim 12, which depends from claim 1, recites that [the products are] personal use materials including printed material, toys, electronics, and entertainment materials.  Having the products be as recited is not in itself technological (personal use materials may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 12, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea       
Claim 13, which depends from claim 1, recites that [the products are] home improvement and remodeling materials including lumber, hardware and tools.  Having the products be as recited is not in itself technological (home improvement and remodeling materials may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 12, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.   
Claim 15 recites a computer program product parallel to method claim 14, and official notice is taken that computer readable storage media and computer usable instruction codes (aka software, computer programs, etc.) have long been well-understood, routine, and conventional; therefore, the parallel limitations of claim 15 do not raise the claimed method to significantly more than an abstract idea (Mayo analysis according to the 2019 Patent Eligibility Guidance, Step 2B).
Claim 16, which depends from claim 15, is parallel to claim 2.  Therefore, for the reasons set forth above with respect to claim 2, the limitation of claim 16, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea. 
Claim 17, which depends from claim 15, is parallel to claim 3.  Therefore, for the reasons set forth above with respect to claim 3, the limitation of claim 17, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea.
Claim 18, which depends from claim 15, is parallel to claim 4.  Therefore, for the reasons set forth above with respect to claim 4, the limitation of claim 18, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea.
Claim 19, which depends from claim 15, is parallel to claim 5.  Therefore, for the reasons set forth above with respect to claim 5, the limitation of claim 19, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea.
Claim 20, which depends from claim 15, recites that the computer program product further comprises computer usable instruction codes executable to perform operations for managing a group order and product delivery service on a cell phone and a cell phone platform.  Official notice is taken that cell phones and cell phone platforms have long been well-understood, routine, and conventional, which implies the same about software for managing operations on cell phones and cell phone platforms.  Therefore, the limitation of claim 20, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (U.S. Patent Application Publication 2012/0036028) in view of Navratil (“In Chicago, 20-, 30-Somethings Cross Double-Digit Divide to Paint Town Red”), Rodriguez et al. (U.S. Patent Application Publication 2019/0197513), and official notice.  As per claim 14, Webb discloses a method for product delivery, the method comprising: taking input from participants for determining orders comprising individual orders of products via a group contact module (Abstract; Figures 2, 3, 4D, and 4I; paragraphs 22, 24, and 28).  Webb does not expressly disclose group orders, except in the sense that individual orders combine to form a group order, but Navratil teaches group orders (paragraph beginning “Or some opt for what is known as bottle service”, and the paragraph after that).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the orders to comprise group orders, for at least the obvious advantage, as in Navratil, of obtaining a bottle of wine or a spirit for a group of diners (this could also apply to a platter or appetizers, for example, or to an extra basket of rolls).
Webb further discloses receiving payments from multiple participants based on input from the group contact module (paragraphs 21, 25, 26, and 30; Figure 3); Webb does not expressly disclose that the payments are received vi a credit account, but Rodriguez teaches payments for a split purchase being made using payment account, such as credit card, devices (paragraphs 11, 12, and 26; Figure 2).  Webb does not explicitly disclose that the input is regarding prices of the products ordered, but Webb discloses prices of product that can be ordered (e.g., in Figures 4K, 4L, 4M, and 5A).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the payments to be via credit card accounts of each of the participants, for at least the obvious advantage or readily enabling participants to pay remotely.
Webb discloses selecting a vendor (a restaurant, in Webb) (Abstract; paragraphs 6, 7, 8, 22, and 30), and discloses paying the vendor for the various orders via a payments module, and also collecting payments from the individual participants separately (paragraphs 21, 22, 25, and 26), which would appear to require computing a total cost for each order.  Rodriguez expressly teaches a total cost (paragraphs 9, 15, and 21).  Neither Webb nor Rodriguez discloses computing a total cost for each order plus taxes, but official notice is taken that taxes on orders (e.g., sales taxes on various products, and in particular taxes on restaurant meals) are well-known, as is computing total charges, including taxes.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing to select a vendor for computing a total cost for each order plus taxes via an order module and paying the vendor for the order via the payments module, for at least the obvious advantage of obtaining the ordered products by making the full required payment, including taxes.
Webb inherently implies that the ordered products are delivered or picked up as ordered, or at least that this would normally be the case, and discloses at least one participant selecting a delivery or pickup (paragraphs 24 and 30; Figure 2), implying a module configured to take the input of the selection; Webb further discloses a plurality of individuals in different locations placing food orders (paragraphs 29 and 30; Figures 5A and 5B).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing to take input from the participants (plural) to select a delivery or pickup for each respective order from the group contact module, for the obvious advantage of making deliveries to different participants in different locations.
As per claim 1, this is directed to a system parallel to method claim 14, and therefore obvious on the same grounds set forth above with respect to claim 14; Webb discloses a system which can be viewed as comprising modules (Figure 1; paragraphs 17-23 and 31).
As per claim 7, Webb does not disclose that the products are groceries and toiletries ordered from a supermarket grocer, but official notice is taken that ordering groceries and/or toiletries from supermarkets is well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the products to be groceries and toiletries ordered from a supermarket grocer, for at least the obvious advantage of obtaining frequently needed or desired products without having to make the trip to a supermarket.
As per claim 8, Webb discloses that the products are restaurant food (Abstract in particular, and throughout the published patent application).  Webb does not expressly disclose that that the food is made to order, but official notice is taken that it is well known for restaurants to prepare food to order.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing to make the food to order, for at least the obvious advantage of profiting by supplying participants with food that is not already prepared and sitting on a steam table. 
As per claim 10, Webb does not disclose that the products are medication and medical supplies, but official notice is taken that it is well known to order medication and medical supplies.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the products to be medication and medical supplies, for at least the obvious advantage of obtaining medication and medical supplies, and in particular, doing so by a participant or participants who is or are feeling ill, and therefore, for reasons of personal comfort and/or of concern about infecting others with a contagious disease, may be reluctant to travel to a drugstore, and interact face-to-face with people there.
As per claim 12, Webb does not disclose that the products are personal use materials, including at least one of printed material, toys, electronics, and entertainment materials, but official notice is taken that it is well known to order use materials, including at least one of printed material, toys, electronics, and entertainment material (this could include, for example, books, magazines, tape or CD players, MP3 players, music on tape or CDs, and games, electronic or otherwise, as well as toys).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the products to be personal use materials, including at least one of printed material, toys, electronics, and entertainment materials, for at least the obvious advantages of obtaining one or more of these various sources of utility or pleasure, or of profiting by the sale of such products.  
As per claim 15, this is directed to a computer program product parallel to claim 14, and therefore obvious largely on the same grounds set forth above with respect to claim 14.  In addition, Webb discloses a computer program product comprising a  computer readable storage medium having computer usable instruction codes adapted to be executable to perform operations (paragraphs 7 and 31). 
As per claim 20, Webb discloses computer usable instruction codes executable to perform operations (paragraphs 7 and 31), and Webb is directed to a group order and product delivery service (Abstract; Figures 2 and 3; paragraphs 22, 24, and 28).  Webb does not expressly disclose that the managing is done on a cell phone and a cell phone platform, but Webb discloses a plurality of mobile devices (Abstract; paragraphs 6-8), and official notice is taken that cell phones are mobile devices, and that platforms are well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the computer program product to comprise computer usable instruction codes executable to perform operations for managing a group order and product delivery service on a cell phone and a cell phone platform, for at least the obvious advantage of using well-known mobile devices to accomplish the disclosed invention of Webb.   

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Webb, Navratil, Rodriguez, and official notice as applied to claim 1 above (for claim 2) and claim 15 above (for claim 16), and further in view of Chang (U.S. Patent Application Publication 2016/0225046).  Webb does not disclose a time limit module configured to communicate with the order module to automatically place the group orders and the individual orders upon an expiry of a predetermined time for the participants to get their orders into the group contact list module.  However, Chang teaches that when a predetermined time elapses after group order information is generated, a server can automatically transmit the generated group order to a seller (paragraph 121; see also paragraph 114).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the system to comprise a time limit module configured to communicate with the order module to automatically place [or “auto place”] the group orders and individual orders upon an expiry of a predetermined time for the participants to get their orders into the group contact list module, for such obvious advantages as arranging for delivery of restaurant food (as in Webb) by mealtime, otherwise assuring that orders are delivered or available for pickup when needed, and encouraging participants not to delay their decisions and orders needlessly (this also applies to parallel claim 16). 
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Webb, Navratil, Rodriguez, and official notice as applied to claim 1 above (for claim 3) and claim 15 above (for claim 17), and further in view of Bednarek et al. (U.S. Patent Application Publication 2015/0227890).  Webb does not disclose that the order module further comprises a tip for a delivery participant from the group contact module, but Bednarek teaches a tip engine for including a tip to a delivery participant (paragraphs 245, 246, and 349; Figures 16A, 16B, and 20).  (It is noted that claims 3 and 17 do not recite that the delivery participant need be a participant in placing a group order.)   Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the system or order module to comprise a tip for a delivery participant from the group contact module for at least the obvious advantage as per paragraph 245 of Bednarek) of adjusting tips to ensure promptness and safety.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Webb, Navratil, Rodriguez, and official notice as applied to claim 1 above, and further in view of Gandhi et al. (U.S. Patent Application Publication 2019/0354357) and Monday et al. (U.S. Patent 6,263,377).  Gandhi teaches a system selecting an application matching the system (computer device) from an application store (Abstract paragraphs 19, 20, and 29; Figure 1). Monday teaches servers from which applications can be downloaded (Abstract; column 1, lines 48-63), and servers are computers.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the system to select an application to run the system from a computer, for at least the obvious advantage of obtaining an application, in particular one matching requirements for the system, from a remote computer hosting an application store, and put the application to suitable use in operating the system, or some aspects thereof.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Webb, Navratil, Rodriguez, and official notice as applied to claim 1 above, and further in view of Siddique et al. (U.S. Patent Application Publication 2013/0215116).  Siddique teaches clothing and apparel as products (e.g., paragraphs 104, 114, 125, and 130-136), and also a Split-Bill feature for enabling multiple users to share the cost of a purchase (paragraph 215).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the products to be clothing and apparel, for such obvious advantages as enabling users to obtain clothing and apparel, profiting from the sale of clothing and apparel, and facilitating group purchases, and perhaps single deliveries or pickups of multiple items of clothing and apparel for different customers.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Webb, Navratil, Rodriguez, and official notice as applied to claim 1 above, and further in view of the anonymous article, “Kutol Products Co. Offers New E-Guide on Building Maintenance Savings Using Foaming Hand Soap,” hereinafter “Kutol Products.”  “Kutol Products” teaches building maintenance supplies including hand soap (who article, especially the first paragraph, which begins “Commercial hand soap is one of the largest consumable line items in a building maintenance budget.”  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the products to be building maintenance supplies including heating and air conditioning filters, tissue, hand soap, window washing fluid, and landscaping supplies, for such obvious advantages as enabling users to obtain hand soap, profiting from the sale of hand soap, stated by “Kutol Products” to be one of the largest consumable line items in a building maintenance budget, and facilitating group purchases, and perhaps single deliveries or pickups of multiple items of hand soap for different customers. 
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Webb, Navratil, Rodriguez, and official notice as applied to claim 1 above, and further in view of Chanda et al. (U.S. Patent 10,467,307).  Webb does not disclose that the products are home improvement and remodeling materials including [one or more of] lumber, hardware, and tools, but Chanda teaches users purchasing at least tools for home improvement (column 15, lines 39-52).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventor’s filing for the products to be home improvement and remodeling materials including [one or more of] lumber, hardware, and tools, for such obvious advantages as enabling users to obtain tools for home improvement or remodeling, profiting from the sale of tools for home improvement or remodeling, and facilitating group purchases, and perhaps single deliveries or pickups of multiple items of tools for home improvement or remodeling for different customers.

Non-Obvious Subject Matter
Claim 4 and parallel claim 18 are rejected under 35 U.S.C. 101, objected to as being dependent upon rejected base claims, and objected to for informalities, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Webb (U.S. Patent Application Publication 2012/0036028), discloses elements of claim 1 and 15, as set forth above, with other elements  taught by Navratil (“In Chicago, 20-, 30-Somethings Cross Double-Digit Divide to Paint Town Red”) and Rodriguez et al. (U.S. Patent Application Publication 2019/0197513), or taken official notice of.  However, Webb does not disclose a delivery module further comprising a cash out module configured to override the payment module in the event a participant picks up the participant’s own order.  No other prior art of record supplies the deficiency of Webb. 

Claim 4 and parallel claim 18 are rejected under 35 U.S.C. 101, objected to as being dependent upon rejected base claims, and objected to for informalities, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Webb (U.S. Patent Application Publication 2012/0036028), discloses elements of claim 1 and 15, as set forth above, with other elements  taught by Navratil (“In Chicago, 20-, 30-Somethings Cross Double-Digit Divide to Paint Town Red”) and Rodriguez et al. (U.S. Patent Application Publication 2019/0197513), or taken official notice of.  Rodriguez further teaches using payment account, such as credit card, devices (paragraphs 11, 12, and 26; Figure 2).  Official notice is taken that cash transfers are well-known (this could refer to literal cash, or to payment systems like Venmo).  However, Webb does not disclose that the credit account of each of the participants includes cash transfers, credit card accounts, and credits earned including tips for previous transactions of the product delivery system.  No prior art of record supplies the deficiency of Webb in combination with Navratil and Rodriguez; in particular Bednarek et al. (U.S. Patent Application Publication 2015/0227890) does not, although Bednarek teaches a tip engine for including a tip to a delivery participant (paragraphs 245, 246, and 349; Figures 16A, 16B, and 20).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gandhi et al. (U.S. Patent 10,740,079) is the patent issued on the application published as U.S. Patent Application Publication 2019/0354357, and used in making a 35 U.S.C. rejection of claim 6, above.  Gilman et al. (U.S. Patent 10,867,278) disclose intelligent pre-processing and fulfillment of mixed orders.
Gilman et al. (U.S. Patent Application Publication 2018/0253682) disclose intelligent pre-processing and fulfillment of mixed orders.  Shapira (U.S. Patent Application Publication 2020/0410443) discloses interfaces and logistics tracking for hybrid last-mile technology.   
Daly, “Restaurant report”, discloses opting for bottle service, whereby a group of people at a restaurant join in ordering a bottle of wine or liquor.  The anonymous article, “Creditcards.com, Inc.: Guide to Splitit: a no-interest, no-nonsense installment payment service,” discloses the option of Splitit, although that relates to installment payments, rather than splitting orders and deliveries among buyers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	August 1, 2022